DETAILED ACTION

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 is presented as depending from claim 3; however, from context, it appears that claim 7 is intended to depend from claim 2, and for the purposes of examination is interpreted thus.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 10, 12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins et al. (US Pat No 6,155,575).
In regard to claim 1, Hawkins discloses (see Title and Fig 1) a crankshaft assembly for a vehicle, comprising:
a crankshaft (10);
a first pin bearing journal (any of 18 but considered to be the one in the “center” of Fig 1);
a main bearing journal (any of 22 but considered to be the one in the “center” of Fig 1);
an oil passage (32) having a main passage wall (see especially the detail in Fig 2), the oil passage extending from the first pin bearing journal to or through the main bearing journal (extending generally from an external edge of journal 18 to the center of journal 22, best seen in Fig 1 in the “middle pair” of 18 and 22);
a crankpin exit hole (34) connecting to the main passage wall (see detail in Fig 2); and
a blocking element (comprising at least plug 44) positioned in the oil passage (see Figs 2 and 3), wherein the blocking element is located in a radially outward position with respect to the crankpin exit hole (best seen in Fig 2, being further from the crankshaft axis of rotation).
In regard to claim 3, Hawkins discloses the assembly of claim 1, wherein the oil passage (32) includes an expanded exit portion (38, best seen in Fig 3) at the first pin bearing journal (18) and a channel portion located radially inward (starting at 36) with respect to the expanded exit portion at the first pin bearing journal (see Figs 2 and 3).
In regard to claim 4, Hawkins discloses the assembly of claim 3, wherein a diameter of the expanded exit portion (38) is greater than a diameter of the channel portion (36, see Fig 3).
In regard to claim 5, 
In regard to claim 6, Hawkins discloses the assembly of claim 3, wherein the blocking element (with at least plug 44) is configured to block oil from the crankpin exit hole (34) and the channel portion (36) from flowing out of the expanded exit portion (see for example, Col 3, line 37: “plug 44 for plugging the first passage 32”).
In regard to claim 10, Hawkins discloses the assembly of claim 1, further comprising a second blocking element (“resilient member” or O-ring 66 considered to be a separate element from plug 44) located in a radially outward position with respect to the crankpin exit hole (34, see Fig 3).
In regard to claim 12, Hawkins discloses the assembly of claim 1, wherein the blocking element (44) is a puck core plug or a cup core plug (being generally cup-shaped with central bore 76).
In regard to claim 14, Hawkins discloses the assembly of claim 1, wherein the oil passage includes an expanded internal portion along a channel portion.
As can be seen in Fig 1, channel 32 extends “to the left” from the blocking element and journal 18 into journal 22. Once in journal 22 it “spreads out” into a “T” arrangement. This is considered to be an expanded internal portion as generally claimed.
In regard to claim 15,
In regard to claim 16, Hawkins discloses the assembly of claim 14, wherein a diameter of the expanded internal portion is greater than a diameter of the channel portion (the “arms” of the “T” extending radially outward from and becoming wider than central channel 32).
In regard to claim 18, Hawkins discloses (see Title and Fig 1) a crankshaft assembly for a vehicle, comprising:
a crankshaft (10);
a first pin bearing journal (the one of 18 at the “center” of Fig 1) and a second pin bearing journal (the one of 18 at the “left side” of Fig 1);
a main bearing journal (the 22 at the “center” of Fig 1) configured at least partially between the first pin bearing journal and the second pin bearing journal (see Fig 1);
an oil passage (32) having a main passage wall (see especially the detail in Fig 2), an expanded exit portion (38, best seen in Fig 3), a channel portion (36, best seen in Fig 3), and an expanded internal portion (As can be seen in Fig 1, channel 32 extends “to the left” from the blocking element and journal 18 into journal 22. Once in journal 22 it “spreads out” into a “T” arrangement. This is considered to be an expanded internal portion as generally claimed);
a blocking element (comprising at least plug 44) in the oil passage (See Figs 2 and 3); and
a crankpin exit hole (34) connected to the main passage wall, wherein the expanded internal portion is located radially inward with respect to the crankpin exit hole (the expanded internal portion “T” being located on the axis of rotation of the crankshaft .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US Pat No 6,155,575) in view of Ohta (Us Pub No 2008/0190699).
In regard to claim 2,
Hawkins discloses the assembly of claim 1.
Hawkins does not positively disclose wherein the oil passage extends from an outer surface of the first pin bearing journal, through the main bearing journal, to an outer surface of a second pin bearing journal.
In other words, in the assembly of Hawkins, each of the oil passages extends only from an outer surface of its respective pin bearing journal to the center of its main bearing journal, as can best be seen in Fig 1.
However, such arrangements (wherein an oil passage extends from one pin bearing journal to another through a main bearing journal) are well known in the art.
Ohta discloses a crankshaft assembly having lubricating oil passages (see Abstract and Fig 1); and most importantly discloses wherein the oil passage 
Using the known configuration of Ohta (drilling the oil passage through two pin bearings in a single bore) in place of the configuration of Hawkins (drilling each oil passage through each pin bearing separately) is considered a simple and obvious application of a known technique to a known device ready for improvement to yield predictable results (MPEP 2141 III), and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 7, Hawkins modified supra discloses the assembly of claim 7, now wherein the oil passage extends from an outer surface of the first pin bearing journal, through the main bearing journal, to an outer surface of a second pin bearing journal. This modification is considered to include maintaining the same plugging mechanism already used by Hawkins in each instance where the oil passage meets an outer surface; i.e. “comprising a second expanded exit portion at the second pin bearing journal” to fit plug 44.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US Pat No 6,155,575) in view of Arnold (US Pat No 5,707,187).
In regard to claim 19,
Hawkins discloses the assembly of claim 18.
Hawkins does not discuss the method of manufacturing the crankshaft: specifically, “comprising the step of milling in an orbital pattern to create at least a portion of the main passage wall”.
However, this method is well known in the art for use in similar applications.
Arnold discloses milling crankshafts (see Title), and specifically teaches that it is known to mill crankshafts in an orbital pattern with commercially available mills: “To provide such an internal milling cutter with its orbital motion, one commercially available crankshaft milling machine mounts the internal milling cutter on a cutter head.” (Col 1, lines 17-20).
When constructing the crankshaft of Hawkins, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to utilize commonly known manufacturing methods, to include, specifically, orbital milling as demonstrated by Arnold as being known for use when manufacturing crankshafts.

Allowable Subject Matter
Claims 8-9, 11, 13, and 17 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 appears to contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747